DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 20180078159) and further in view of Morozov et al. (WO 2018134330), both cited in IDS.
Regarding claim 1, Edelman discloses operating a blood pump within each patient in a first patient set (abstract), the blood pump having at least one measurable pump parameter (Section 0064, measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current); measuring for each patient in the first patient set at least one hemodynamic parameter and the at least one measurable pump parameter to acquire a first hemodynamic parameter measurement and a first pump parameter measurement, building a model of a cardiac parameter based on a relationship between the at least one first hemodynamic parameter and the at least one measurable pump parameter for the first patient set (Fig.5, Section 0064, 0107. measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current. a process for calculating metrics of heart function and adjusting the level of support provided by a cardiovascular assist device. pump controller is operated. a hysteresis parameter and the motor speed is measured. The hysteresis parameter may be a parameter of the heart pump's motor e.g., motor current or motor power. a hemodynamic parameter is measured. For example, in some implementations, the aortic pressure is measured. a look-up table of hemodynamic parameters as a function of the hysteresis parameter is consulted or referenced in order to determine the ΔP or differential pressure); measuring the at least one first hemodynamic parameter in the second patient to acquire a second hemodynamic parameter measurement; and estimating a cardiac parameter for the second patient, wherein the cardiac parameter for the second patient is output by the model based on the second pump parameter measurement and the second hemodynamic parameter measurement.
However Edelman does not disclose operating a second blood pump in a second patient in a second patient set; and applying the model to the second patient by: measuring the at least one measurable pump parameter in the second patient to acquire a second pump parameter measurement; measuring the at least one first hemodynamic parameter in the second patient to acquire a second hemodynamic parameter measurement; and estimating a cardiac parameter for the second patient, wherein the cardiac parameter for the second patient is output by the model based on the second pump parameter measurement and the second hemodynamic parameter measurement. Morozov discloses operating a second blood pump in a second patient in a second patient set; and applying the model to the second patient by: measuring the at least one measurable pump parameter in the second patient to acquire a second pump parameter measurement; measuring the at least one first hemodynamic parameter in the second patient to acquire a second hemodynamic parameter measurement; and estimating a cardiac parameter for the second patient, wherein the cardiac parameter for the second patient is output by the model based on the second pump parameter measurement and the second hemodynamic parameter measurement (Page 10, paragraph 4 – page 11 paragraph 1, a number of physiologic data sources with a number of parameters derived from a heart assist device and builds a non-linear mathematical model that correlates those data to targeted cardiac output values. The physiologic data vectors include one or more measurable or derivable parameters such as: systolic and diastolic pressure, pulse pressure, beat-to-beat interval, mean arterial pressure, maximal slope of the pressure rise during systole, the area under systolic part of the pulse pressure wave, gender (male or female), age, height, weight, and diagnostic class. The parameters derived from a heart assist device include one or more of the following: device blood flow, device type, device performance setting, motor current, rotation frequency, pressure inside device, pressure across device. The model is then applied to an individual by acquiring physiologic data for the individual and applying the model to the collected data. A step consists of adding heart assist device parameters in addition to the physiological parameters for building a model. In contrast to what was done in prior art, this invention uses the joint information of biology and assist device to achieve a more robust result. Using setups described in prior art, assist device acted as confounders). This allows for the therapy model to be applied to any individual with a blood pump for proper therapy to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the method of Edelman by adding operating a second blood pump in a second patient in a second patient set as taught by Morozov in order to facilitate therapy model to be applied to any individual with a blood pump for proper therapy to be delivered.
Concerning claim 2, Edelman discloses measuring at least one hemodynamic parameter comprises measuring the aortic pressure (Section 0114, the signal from the sensor may be any hemodynamic parameter, such as an aortic pressure.), and measuring the at least one measurable pump parameter comprises measuring pump flow (section 0076, The power supplied to the motor may be monitored at the console to determine a pump flow rate or other characteristics of the pump performance).
With respect to claim 3, Edelman discloses inserting into each patient within the first patient set a sensing catheter 306 separate from the blood pump; and measuring at the sensing catheter a measured cardiac parameter (Fig. 3, section 0079, The pressure sensor can be positioned along the catheter in any number of locations inserted into the patient's cardiovascular system such that that pressure sensor can detect blood pressure when the heart pump is inserted into a patient's vascular system).
Regarding claim 4, Edelman discloses the model with patient information describing the first patient set, wherein the patient information comprises a diagnosis or a demographic for each patient in the first set of patients (section 0106, This can allow the device to dynamically respond to changes in heart function to promote heart recovery. It can also be used to intermittently modulate pump support and to diagnose how the heart reacts, e.g., if it can take over the pumping function from the heart pumping device).
Concerning claim 5, Edelman in view of Morozov, specifically Morozov discloses determining whether the model applies to the second patient based on the patient information associated with the model (Page 10, paragraph 4 – page 11 paragraph 1, a number of physiologic data sources with a number of parameters derived from a heart assist device and builds a non-linear mathematical model that correlates those data to targeted cardiac output values. The physiologic data vectors include one or more measurable or derivable parameters such as: systolic and diastolic pressure, pulse pressure, beat-to-beat interval, mean arterial pressure, maximal slope of the pressure rise during systole, the area under systolic part of the pulse pressure wave, gender (male or female), age, height, weight, and diagnostic class. The parameters derived from a heart assist device include one or more of the following: device blood flow, device type, device performance setting, motor current, rotation frequency, pressure inside device, pressure across device. The model is then applied to an individual by acquiring physiologic data for the individual and applying the model to the collected data. A step consists of adding heart assist device parameters in addition to the physiological parameters for building a model. In contrast to what was done in prior art, this invention uses the joint information of biology and assist device to achieve a more robust result. Using setups described in prior art, assist device acted as confounders). This allows for the therapy model to be applied to any individual with a blood pump for proper therapy to be delivered.
With respect to claim 6, Edelman discloses computing a suggested change in a pump speed based on the estimated cardiac parameter in the second patient (Section 0113, the level of support provided by the cardiovascular assist device is titrated by changing the power delivered to the motor, changing the motor speed, and/or changing the flow rate, or any other suitable change that results in a change to the level of support by the cardiovascular assist device).
Regarding claim 7, Edelman discloses implementing the suggested change in the pump speed (Section 0113, the level of support provided by the cardiovascular assist device is titrated by changing the power delivered to the motor, changing the motor speed, and/or changing the flow rate, or any other suitable change that results in a change to the level of support by the cardiovascular assist device).
Concerning claim 8, Edelman discloses building a model of a cardiac parameter comprises using a neural network to extract a model from the at least one first hemodynamic parameter and the at least one measurable pump parameter for the first patient set (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters). 
With respect to claim 9, Edelman discloses the neural network comprises a plurality of cells, and a first cell of the plurality of cells comprising the neural network accepts as inputs the at least one first hemodynamic parameter and the at least one measurable pump parameter for the first patient set at a first time point (Fig.5, Section 0064, 0107. measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current. a process for calculating metrics of heart function and adjusting the level of support provided by a cardiovascular assist device. pump controller is operated. a hysteresis parameter and the motor speed is measured. The hysteresis parameter may be a parameter of the heart pump's motor e.g., motor current or motor power. a hemodynamic parameter is measured. For example, in some implementations, the aortic pressure is measured. a look-up table of hemodynamic parameters as a function of the hysteresis parameter is consulted or referenced in order to determine the ΔP or differential pressure).
Regarding claim 10, Edelman discloses the first cell transforms the at least one first hemodynamic parameter and the at least one measurable pump parameter based on one or more model fits, before transmitting the transformed hemodynamic parameter and transformed pump parameter to a second cell of the plurality of cells.
Concerning claim 11, Edelman discloses measuring at least one measurable pump parameter of the blood pump in the patient to acquire a pump parameter measurement (Section 0064, measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current); measuring at least one hemodynamic parameter in the patient to acquire a hemodynamic parameter measurement (Section 0064, measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current); accessing from a database a model of a relationship between the at least one measurable pump parameter, the at least one hemodynamic parameter, and a cardiac parameter (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters); and estimating a cardiac parameter estimate for the patient, wherein the cardiac parameter estimate for the patient is output by the model based on the pump parameter measurement and the hemodynamic parameter measurement (Figs. 4-5, section 0096,  a segment of the hysteresis loop formed by the measured current delivered to the motor and measured aortic pressure is determined, corresponding to a phase of the heart).
With respect to claim 12, Edelman discloses measuring at least one hemodynamic parameter comprises measuring the aortic pressure (Section 0114, the signal from the sensor may be any hemodynamic parameter, such as an aortic pressure), and measuring the at least one measurable pump parameter comprises measuring pump flow (section 0076, The power supplied to the motor may be monitored at the console to determine a pump flow rate or other characteristics of the pump performance).
Regarding claim 13, Edelman discloses the cardiac parameter is one of cardiac output, cardiac power output, stroke volume or compliance (Section 0102, the heart phase may be one of cardiac ejection, diastolic filling, and diastolic relaxation. The determined heart parameter can be contractility, stroke volume, ejection fraction, chamber pressure, stroke work, cardiac output, cardiac power output, left ventricular end diastolic pressure (LVEDP), preload state, afterload state, heart rate, heart recovery, flow load state, variable volume load state, cardiac cycle volume load state, and/or cardiac cycle flow state).
Concerning claim 14, Edelman discloses computing a suggested change in a pump speed based on the cardiac parameter estimated in the patient (section 0113, the level of support provided by the cardiovascular assist device is titrated by changing the power delivered to the motor, changing the motor speed, and/or changing the flow rate, or any other suitable change that results in a change to the level of support by the cardiovascular assist device).
With respect to claim 15, Edelman discloses accessing a model comprises choosing a model formed by a neural network (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters).
Regarding claim 16, Edelman discloses estimating a cardiac parameter of a patient based on a pre-determined model (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters), the system comprising: a blood pump 100 (section 0069, The intravascular heart pump system 100 pumps blood from the left ventricle into the aorta in parallel with the native cardiac output of the heart ) comprising: a drivable rotor 108, the rotor configured to be driven at one or more pump speeds (section 0076, The rotor can run at a constant, or substantially constant, speed); and a sensor configured to measure a hemodynamic parameter (Section 0114, the signal from the sensor may be any hemodynamic parameter, such as an aortic pressure); and a controller 322 comprising: a memory configured to receive a hemodynamic parameter measurement from the sensor and record the hemodynamic parameter measurement (Section 0081, The controller can store the current signals from the current sensor and the pressure signals from the pressure sensor in a database in a memory or server), the memory also storing a pre- determined model of a cardiac parameter based on the hemodynamic parameter and a pump speed of the one or more pump speeds (section 0118, a hysteresis loop is formed from the motor parameter and sensor input and a polynomial algorithm which enables missing data points to be approximated. The data collected from the motor parameter and sensor input describe the phases of the heart in a hysteresis loop. For example, if the motor parameter is a motor current and the sensor input is an aortic pressure, the polynomial algorithm allows the pressure head to be determined from the measured motor current and aortic pressure, such that a hysteresis loop can be created from the measure motor current and the calculated pressure head);
a driver configured to drive the rotor, the driver configured to transmit a pump speed of the driven blood pump rotor to the memory to be recorded (Section 0068, The motor also drives a rotor); a display configured to display one or more parameters recorded in the memory (section 0092, the heart parameter estimated by the heart parameter estimator is displayed to a physician and the physician manually adjusts the set point of the motor at the controller); wherein the memory is configured to: determine from the pre-determined model, based on the hemodynamic parameter measurement and the pump speed, an associated cardiac parameter (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters), and transmit the determined cardiac parameter to the display (section 0092, the heart parameter estimated by the heart parameter estimator is displayed to a physician and the physician manually adjusts the set point of the motor at the controller).
Concerning claim 17, Edelman discloses the memory is configured to store a plurality of pre- determined models of the cardiac parameter based on the hemodynamic parameter and the pump speed (Section 0008, 0099, The controller characterizes the relationship between the detected hemodynamic parameter and the motor parameter using a polynomial best fit algorithm, and stores the characterized relationship in a memory. For example, the controller may characterize the relationship by fitting all or a portion of the data e.g., a portion of the hemodynamic parameter data, such as pressure measurements, and a portion of the motor parameter data, such as motor current measurements to an appropriate equation, such as an elliptical fit, a polynomial equation, or Euler's equation. the hysteresis loop is mathematically described and the LVEDP is determined based on the mathematical description. The hysteresis loop can be characterized by fitting an equation to the data, for example describing the loop by a polynomial function based on Euler's equation describing an ellipse, and the elliptical fit can be used to calculate the LVEDP. Mathematical fitting of the hysteresis loop additionally enables the comparison of the size, shape and area of the loop or of segments of the loop over time, as well as analysis of changes in local slope or curvature of segments of the loop to measure changes in cardiac parameters).
With respect to claim 18, Edelman discloses the plurality of pre-determined models are formed by a neural network which comprises a plurality of cells (Fig.5, Section 0064, 0107. measurements of intravascular and/or ventricular pressure and pump parameters/signals a “parameter” can represent a signal and/or operating state of the heart pump. For example, the heart parameters can be determined from aortic pressure and pump motor current. a process for calculating metrics of heart function and adjusting the level of support provided by a cardiovascular assist device. pump controller is operated. a hysteresis parameter and the motor speed is measured. The hysteresis parameter may be a parameter of the heart pump's motor e.g., motor current or motor power. a hemodynamic parameter is measured. For example, in some implementations, the aortic pressure is measured. a look-up table of hemodynamic parameters as a function of the hysteresis parameter is consulted or referenced in order to determine the ΔP or differential pressure).
Regarding claim 19, Edelman discloses the controller is configured to determine a recommended change to the pump speed based on the determined cardiac parameter (Section 0113, the level of support provided by the cardiovascular assist device is titrated by changing the power delivered to the motor, changing the motor speed, and/or changing the flow rate, or any other suitable change that results in a change to the level of support by the cardiovascular assist device).
Concerning claim 20, Edelman discloses the sensor is configured to measure at least one of aortic pressure (section 0128, the pump controller measures the aortic pressure ), left ventricular end diastolic pressure (section 0128, The ECG gating window identified at step 908, and the measured aortic pressure and motor current are used by the pump controller at step 914 to identify an LVEDP from the aortic pressure data), and capillary wedge pressure (section 0133, The plot includes a scatter plot of the calculated LVEDP at each beat of the heart, a line showing the reported pulmonary capillary wedge pressure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792